department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc ita b01 uilc date internal_revenue_service national_office field_service_advice memorandum for from associate chief_counsel income_tax accounting cc ita subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure become necessary please contact this office for our views legend taxpayer parent president sub one sub two partnership one partnership two partnership three company a company b company c company d individual one individual two individual three year one year two date one date two date three x shares dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figurep issue sec_1 whether sub one failed to substantiate its entitlement to the capital_loss and rent expense deduction whether the series of transactions in which sub one obtained and sold the assets lacked economic_substance whether the carryover bases in the partnership_interest from partnership one and the notes receivable involved in the leasehold position received from partnership two were derived from lease_stripping transactions lacking economic_substance whether the capital_loss and rent expense deduction may be allocated from sub one to partnership one and partnership two under the authority of sec_482 whether partnerships one and two must recognize gain and loss on exchanges with sub one and whether sub one takes a basis in the assets equal to their fair_market_value on the theory that sec_351 did not apply to the exchange whether the rent expense deductions may be challenged on the ground that no rent expense was incurred whether the transactional costs promoter’s fees accounting and legal expenses paid in connection with the issuance of the sps shares and the subsequent sale transactions are deductible conclusion sec_1 under the facts as currently developed sub one has failed to substantiate its entitlement to the capital_loss and rent expense deduction under the facts as currently developed the series of transactions in which sub one obtained and sold the assets lacked economic_substance under the facts as currently developed the carryover bases in the partnership_interest from partnership one and the notes receivable involved in the leasehold position received from partnership two were derived from lease_stripping transactions lacking economic_substance under the facts as currently developed the capital_loss and rent expense deduction may be allocated from sub one to partnership one and partnership two under the authority of sec_482 under the facts as currently developed partnerships one and two must recognize gain and loss on exchanges with sub one and whether sub one takes a basis in the assets equal to their fair_market_value and the theory that sec_351 did not apply to the exchange if none of the disallowance theories discussed in this advice are successful the transfer between sub one and company c appears to have produced the sec_162 deduction claimed by sub one if the transactions that gave rise to the transactional costs promoter’s fees accounting and legal expenses paid in connection with the issuance of the sps shares and the subsequent sale transactions are found to lack economic_substance then the costs are not deductible facts taxpayer filed a consolidated_return for year one with parent as the common parent of its two subsidiaries sub one and sub two president is the president of parent and owns all of its common_stock and almost all of its voting_stock in year parent owned all of sub one’s class a common_stock and all of its restricted preferred_stock and almost all of sub one’s class b stock historically parent was in the business of while sub one and sub two are in the business of on date two sub one made an extraordinary asset sale resulting in ordinary gain of dollar_figurea and net long term capital_gain of dollar_figureb also on that date sub one sold interests in property acquired days earlier on date one from two partnerships claiming substantial ordinary dollar_figurec and capital dollar_figured losses on the sales the two partnerships involved were partnership one and partnership two on date one partnership one and partnership two transferred property to sub one in exchange for x shares each of a new class of sub one stock senior preferred_stock sp stock company b arranged the transfers the property transferred by partnership one was a limited_partnership_interest in partnership three the property transferred by partnership two was an interest in certain leasehold positions consisting of notes receivable with respect to certain furniture and fixtures on leases to store x on date two sub one sold the interests it had received on date one from partnership one and partnership two to company c for dollar_figuree each reporting the losses referred to above it appears sub one may have redeemed its sp stock from partnership one and partnership two shortly after the purported sec_351 exchange parent alleges that it also contributed to sub one a dollar_figuref interest-free demand note issued by sub one supposedly originally issued to sub two which later assigned it to parent in exchange for 2x shares of sp stock the timing of this transaction is in dispute parent initially did not receive any sub one sp stock in connection with its transfer of the dollar_figuref note in fact it was not until july of year two that the 2x shares of sp stock that were issued to parent in august of year two were authorized nonetheless the taxpayer claims that it had always intended the transfers to qualify under sec_351 and that the delay in issuance of the sp stock was a mere oversight parent partnership one and partnership two each executed a separate correction subscription agreement dated date three restating their agreement to contribute specific property to sub one and consenting to and ratifying the alleged intent of the parties to make contemporaneous contributions as of date one the interests transferred by partnership one and partnership two to sub one were related to earlier lease_stripping transactions see notice_95_53 1995_2_cb_334 describing lease_stripping transactions and stating the sevice’s intention to challenge the tax benefits arising from them the limited_partnership_interest in partnership three that was transferred by partnership one to sub one in exchange for the sub one sp stock was a portion of the interest that had been acquired by partnership one as part of a lease_stripping transaction in which partnership one had transferred an obligation to pay rent to company d and a note from company d to partnership three in exchange for a limited_partnership_interest in partnership three the underlying assets in the lease_stripping transaction were purchased by partnership one from a bank leasing concern and then leased to another entity the property transferred by partnership two to sub one in exchange for the sub one sp stock consisted of a portion of its obligation to pay rent to company a and a portion of the note it had received from company a in connection with partnership two’s sale to and leaseback from company a of a residual_interest in property that had been involved in an earlier separate lease_stripping transaction the earlier lease_stripping transaction was the subject of fsa and involved one company’s sale_and_leaseback of fixtures with the ownership of the residual_interest in the fixtures ending up with a second company at the end of the lease_stripping transaction that was the subject of the fsa the second company had the residual_interest in the fixtures a right to receive rental payments from a subsidiary of the first company and an obligation to make payments on its note held by the subsidiary the second company sold these rights to and had the obligation assumed by a third entity which in turn sold the rights to and had the obligation assumed by partnership two which then sold the rights to company a for company a’s note and leased rights back from company a partnership two then sold its right to the rental stream from the subsidiary to a fourth entity in exchange for the fourth entity’s assumption of the obligation to make payments on the note held by the subsidiary finally partnership two transferred the company a note to sub one in exchange for the x shares of sp stock and sub one’s assumption of partnership two’s obligation to make rental payments to company a the reported tax consequences were as follows sub one reported an dollar_figured short- term capital_loss dollar_figuree sale price minus dollar_figureg reported carryover_basis from the sale of its interest in partnership three this loss was used to offset the dollar_figureb of long-term_capital_gains from parent’s date two asset sale sub one also claimed an dollar_figurec loss dollar_figuree sale price minus dollar_figureh reported carryover_basis from the sale of its partnership two leasehold interest the loss was reported as a rent expense deduction on taxpayer’s year one consolidated_return and was used to offset ordinary_income from the sale of other assets during year one as a result of the sale of the two contributed leasehold interests taxpayer reported a total loss on its year one consolidated_return of dollar_figurej furthermore there is a relationship between partnership one partnership two and company c through common officers individual one is the president and a director of company c the treasurer of company b and a former partner of both partnership one and partnership two individual two is a general_partner of both partnership one and partnership two individual three is the treasurer and a director of company c who serves together with individual two as officers and directors of five other corporations law and analysis issue one the notice_of_deficiency determined that the dollar_figured capital_loss reported from the sale of sub one’s interest in partnership three that it received from partnership one is not allowable because sub one failed to establish its basis in the asset in addition the notice determined that sub one is not entitled to dollar_figurec of the amount claimed as rent expense because sub one failed to establish that the amount was an ordinary and necessary business_expense was expended was expended for the designated purpose or otherwise meets the requirements for deductions under the internal_revenue_code sub one is not entitled to the loss and rent expense unless it substantiates its entitlement to them issue two to be respected a transaction must have economic_substance separate and distinct from the economic benefit achieved solely by tax reduction if a taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 31_tc_33 aff’d 270_f2d_294 3d cir saba partnership v commissioner tcmemo_1999_359 acm partnership v commissioner tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha supra acm partnership supra in determining whether a transaction has economic_substance so as to be respected for tax purposes both the objective economic_substance of the transaction and the subjective business motivation must be determined acm partnership f 3d pincite 968_f2d_1229 d c cir 909_f2d_1360 9th cir the two inquiries are not separate prongs but are interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite courts have recognized that offsetting legal obligations or circular cash flows may effectively eliminate any real economic significance of the transaction 364_us_361 in knetsch the taxpayer repeatedly borrowed against increases in the cash_value of a bond thus the bond and the taxpayer’s borrowings constituted offsetting obligations as a result the taxpayer could never derive any significant benefit from the bond the supreme court found the transaction to be a sham as it produced no significant economic_effect and had been structured only to provide the taxpayer with interest deductions in 94_tc_738 the tax_court denied the taxpayer the tax benefits of a series of treasury bill sale-repurchase transactions because they lacked economic_substance in the transactions the taxpayer bought treasury bills that matured shortly after the end of the tax_year and funded the purchase by borrowing against the treasury bills the taxpayer accrued the majority of its interest_deduction on the borrowings in the first year while deferring the inclusion of its economically offsetting interest_income from the treasury bills until the second year the transactions lacked economic_substance because the economic consequence of holding the treasury bills was largely offset by the economic cost of the borrowings the taxpayer was denied the tax_benefit of the transactions because the real economic impact of the transactions was infinitesimally nominal and vastly insignificant when considered in comparison with the claimed deductions sheldon t c pincite in 157_f3d_231 3d cir the taxpayer entered into a near-simultaneous purchase and sale of debt instruments taken together the purchase and sale had only nominal incidental effects on the taxpayer’s net economic position acm partnership f 3d pincite the taxpayer claimed that despite the minimal net economic_effect the transaction had economic_substance the court held that transactions that do not appreciably affect a taxpayer’s beneficial_interest except to reduce tax are devoid of substance and are not respected for tax purposes acm partnership f 3d pincite the court denied the taxpayer the purported tax benefits of the transaction because the transaction lacked any significant economic consequences other than the creation of tax benefits moreover claims of pre-tax profit are not dispositive there has been some precedent that economic_substance for a lease transaction will be satisfied if there is some modicum of economic_substance which may mean some modicum of pretax profit see rice’s toyota world inc v commissioner supra 84_tc_412 ndollar_figure in 912_f2d_736 4th cir the fourth circuit found that a leasing transaction was a sham in doing so it described a dollar_figure profit potential as minimal on an eight-year investment of dollar_figure the fourth circuit also found evidence of tax motivation in the offsetting obligations to pay rent and debt service the transaction also involved the use of related parties to avoid sec_465 under these facts the court found that the tax tail began to wag the dog hines f 2d pincite thus small profits on a lease transaction may be overlooked when tax considerations have taken over the transaction see also pacheco v commissioner tcmemo_1989_296 as currently developed the facts indicate that the series of transactions in which sub one obtained and sold the assets from partnership one and partnership two lacked both economic_substance and non-tax business_purpose as further discussed below the facts also do not suggest a plausible business_purpose for the contribution and sale transactions within a six-day period instead the facts suggest that current tax reduction was the sole motive for the transaction and that the transactions had no objective economic_substance sub one exchanged the assets for preferred_stock with a par_value of dollar_figurel and then sold them six days later for dollar_figuree in what appears to be a pre-arranged step transaction although there is a dollar_figurem difference in those amounts the difference is insignificant compared to the amount parent paid company b for structuring and arranging the transactions as well as the tax benefits resulting from the transactions parent’s net economic cost that is loss for the transaction was dollar_figuren while it generated a dollar_figurep tax saving a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha v commissioner 87_tc_1087 amc partnership v commissioner 157_f2d_231 3rd cir aff’g in part and reversing in part tcmemo_1997_115 there appears to be no evidence that parent expected to make a profit on its ownership of these assets issue three as previously discussed transactions devoid of economic_substance are not recognized for federal_income_tax purposes amc partnership v commissioner f 3d pincite the basis of the assets that partnership one and partnership two transferred to sub one in the purported sec_351 transaction appear to be traceable to lease_stripping transactions the tax consequences claimed from lease_stripping transactions are challenged on the ground that they lack economic_substance the original lease_stripping if transactions have no economic_substance then partnership one and partnership two each would have a basis in the property transferred to sub one that equals the fair_market_value of the property accordingly even if the transfers to sub one qualified for nonrecognition under sec_351 sub one would have a carryover_basis in the property equaling its fair_market_value under these facts sub one cannot claim the respective dollar_figureg and dollar_figureh bases in the property transferred to it in the purported sec_351 transactions and therefore cannot take a corresponding loss on the resale to company c issue four i sec_482 a section 482-generally sec_482 was designed to prevent the artificial shifting milking or distorting of the true net incomes of commonly controlled enterprises 405_us_394 194_f3d_782 7th cir 372_f2d_415 4th cir cert_denied 389_us_841 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 cf h_r rep no 70th cong 1st sess sec_482 provides in relevant part in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or to clearly reflect the income of any of such organizations trades_or_businesses emphasis added for the reallocation rule_of sec_482 to apply to a transaction the transaction must involve at least two entities owned or controlled by the same interests sec_482 imposes two requirements ownership or control must exist in some manner among the participants and the same interests must possess the control regarding the first requirement because partnership one and partnership two are unrelated to taxpayer the mutual ownership provision of sec_482 will not apply therefore partnershhip one partnership two and taxpayer must be found to be controlled by the same interests if we are to apply sec_482 to the transaction that took place between them b legal standard for determining control under sec_482 definition of control the regulations under sec_482 define control to include any kind of control regardless of whether such control is direct or indirect or legally enforceable sec_1_482-1 case law supports the regulation’s definition of control indicating that it is actual and practical control which counts in the application of sec_482 rather than record ownership or legally enforceable control ach t c pincite 17_tc_231 aff’d 202_f2d_873 5th cir cert_denied 346_us_819 acq in part and nonacq in part 1952_2_cb_2 1972_2_cb_2 see also 1_bta_624 acq 1925_1_cb_2 control not arising or flowing from means legally enforceable may be just as effective in evading taxation as if founded on the most formal and readily enforceable legal instrument dhl corp v commissioner t c memo holding that foreign investors did not have sec_482 control_over a corporation despite their ability to appoint a majority of its board_of directors because domestic shareholders retained the ability to control day-to-day operations and major events charles town f 2d pincite holding that two shareholders were in control of a corporation in which they only owned two percent of the outstanding_stock because of their possession of effective and practical control_over the corporation consequently according to both the sec_482 regulations and case law none of the participants in this transaction is required to have legal control of another participant through majority ownership of that other participant’s voting_stock for control to exist as defined under sec_482 the service has the authority to determine whether control exists by considering the reality of the situation and examining whether the same interests effectively control the participants to the transaction involved rather than basing the control determination solely on the taxpayer’s percentage of ownership of voting_stock or legal right to direct the participant’s actions when control does not exist through majority ownership of voting_stock or a legally enforceable agreement delegating the power to direct an entity’s actions the regulations provide alternatively that control results from the action of two or more taxpayers acting in concert with a common goal or purpose sec_1 i a presumption of control arises under the regulations if income and deductions have been arbitrarily shifted sec_1_482-1 case law is in accord with the regulation’s presumption of control through the arbitrary shifting_of_income or deductions dhl corp t c memo pincite when the interests controlling one entity and those controlling another have a common interest in shifting income from the former to the latter entities may be considered commonly controlled see also 598_f2d_1382 5th cir holding that the government correctly argued that proof of a shifting_of_income between two corporations establishes a presumption of common_control under sec_1_482-1 -predecessor to current sec_482 regulations 294_f2d_82 5th cir finding presumption of control under sec_29 of regulation 111-predecessor to current sec_482 regulations existence of control among parent partnership one and partnership two under sec_1_482-1 and the relevant case law taxpayer is not required to own an interest in partnership one and partnership two majority or otherwise for the requisite control to exist under sec_482 instead the service may consider whether taxpayer effectively controlled_partnership one and partnership two despite taxpayer’s having no legal or contractual right to direct the actions of the two partnerships in making this determination the service may apply the presumption of control provided for in sec_1_482-1 and in the applicable case law for the presumption to apply the service has the burden of establishing that income or deductions have been arbitrarily shifted between taxpayer partnership one and partnership two see dallas ceramic co f 2d pincite from the facts provided to us it appears as though a loss deduction has been arbitrarily shifted from partnership one to taxpayer the limited_partnership_interest contributed by partnership one in the sec_351 transaction had a substantial_built-in_loss by contributing the partnership_interest to sub one on date one six days prior to the date sub one sold various assets at a substantial capital_gain partnership one acted in concert with taxpayer to shift a potential capital_loss deduction from it to taxpayer taxpayer realized the loss on the same day it sold sub one’s assets by selling the interest partnership one and taxpayer had a common interest in shifting the loss deduction inherent in the partnership_interest to taxpayer because doing so allowed taxpayer to fully offset the dollar_figureb of long-term_capital_gain attributable to the asset sale and simultaneously provided partnership one with dollar_figurel of income par_value of dollar_figurek multiplied by x shares of sps upon redemption of the sps similarly the facts provided to us indicate that a deduction has also been arbitrarily shifted from partnership two to taxpayer the leasehold interest contributed by partnership two had a substantial_built-in_loss partnership two’s contribution of the leasehold interest to sub one on date one resulted in the shifting of a loss deduction from partnership two to taxpayer which taxpayer took as a rent expense deduction six days later by selling the interest partnership two and taxpayer had a common interest in shifting the loss deduction inherent in the leasehold interest to taxpayer because doing so allowed taxpayer to offset gains from the sale of other assets during year one while providing partnership two with dollar_figurel of income par_value of dollar_figurek multiplied by x shares of sps upon redemption of the sps because an arbitrary shifting of loss deductions appears to have occurred between partnership one and taxpayer and taxpayer and partnership two taxpayer is presumed to control partnership one and partnership two for the purposes of sec_482 pursuant to sec_1_482-1 and the applicable case law once it has been determined that one of the participants in a transaction controls another sec_482 next requires that the same interests possess the requisite control for the commissioner to make a reallocation c legal standard for determining the same interests under sec_482 the regulations provide no guidance as to what the term the same interests means under sec_482 case law has indicated that in using the term the same interests congress intended to include more than the same persons or the same individuals 598_f2d_1375 5th cir holding that different persons with a common goal or purpose for arbitrarily shifting income can constitute the same interests for purposes of sec_482 see also 453_f2d_1144 2d cir cert_denied 407_us_934 rejecting tax court’s view that two independently owned corporations acting in concert together to make interest-free loans to a jointly owned corporation did not constitute the same interests within the meaning of sec_482 366_f2d_890 5th cir cert_denied 386_us_1016 cf 2_bta_229 but see the 5_tc_558 acq c b acq withdrawn 1965_1_cb_5 case law indicates that the legal standard for determining whether the same interests control an entity is identical to the standard applied to determine whether control of an entity exists therefore if different entities are found to have a common goal to shift income or deductions among each other not only will control of the entities exist but the entities will also constitute the same interests for the purpose of sec_482 as previously discussed there appears to exist a common plan among partnership one and taxpayer and partnership two and taxpayer to shift deductions to taxpayer consequently partnership one and taxpayer and partnership two and taxpayer constitute the same interests under sec_482 meaning that the service may reallocate the loss deductions claimed by taxpayer to prevent the evasion of taxes or to clearly reflect income ii application of sec_482 to this transaction generally there are two alternative bases to apply sec_482 to a transaction prevention of the evasion of tax and the clear_reflection_of_income a economic_substance tax_evasion standards of sec_482 the application of sec_482 has been upheld where the challenged transaction was arranged without a valid business_purpose and solely in order to avoid taxes 84_tc_996 aff’d in part and rev’d in part 856_f2d_855 7th cir when analyzing potential tax_avoidance aspects of a transaction the commissioner will respect the transaction’s contractual terms if consistent with the true economic_substance of the transaction sec_1_482-1 the economic_substance standard of the regulations overlaps with the economic_substance and sham_transaction doctrines developed in case law which allow the service to consider the economic realities of a transaction and disregard transactions lacking a business_purpose and entered into solely for tax_avoidance motives however the sec_482 regulations expand upon case law guidance by providing additional guidance specifically the regulations provide the following see 293_us_465 364_us_361 interest deductions disallowed where nothing of substance could be realized from the transaction other than a tax deduction 435_us_561 the simple expedient of drawing up papers is not controlling for tax purposes when the objective economic realities of a situation are to the contrary 752_f2d_89 4th cir transaction is a sham where taxpayer is motivated by no business_purpose other than obtaining tax benefits in entering a transaction and where transaction has no economic_substance because no reasonable possibility of profitability exists 157_f3d_231 3d cir cert_denied 526_us_1017 transaction devoid of economic_substance cannot be the basis for a deductible loss the contractual terms including the consequent allocation of risks that are agreed to in writing before the transactions are entered into will be respected if such terms are consistent with the economic_substance of the underlying transactions in evaluating economic_substance great weight will be given to the actual conduct of the parties and the respective legal rights of the parties if the contractual terms are inconsistent with the economic_substance of the underlying transaction the district_director may disregard such terms and impute terms that are consistent with the economic_substance of the transaction sec_1_482-1 thus sec_482 provides an alternative approach to challenging a transaction for lack of economic_substance by providing additional criteria under which to apply the economic_substance and sham inquiries to the parties’ conduct and not restricting the service’s allocation authority to instances of colorable or sham transactions see 88_tc_252 we note that in the context of this transaction and similar tax_shelter transactions this allocation authority would exist only where there is a common tax_avoidance scheme among the participants to shift income and or deductions arbitrarily note that the prior sentence does not apply to the alternative theory discussed above for establishing control the ability to direct the actions of certain participants under the first sec_482 analysis the economic_substance of a transaction is analyzed by focusing on the parties’ actual conduct the economic risks purportedly transferred and whether from a business perspective the transaction makes objective business sense see sec_1_482-1 where the economic_substance of a transaction is inconsistent with the parties’ purported characterization the service may disregard the contractual terms underlying the transaction and treat the transaction consistent with its economic_substance this treatment may result in a denial of deductions arising from the transaction at issue see eg b forman f 2d pincite applying the regulation’s economic_substance standard to the parent-partnership one-partnership two transaction it appears as though the transaction had no economic_substance other than to generate loss deductions to enable taxpayer to offset gains from the sale of assets the transaction has no apparent business_purpose taxpayer claims that the purpose of the transaction was to balance president’s investment portfolio according to taxpayer the investment in partnership one was chosen because president was personally familiar with the truck leasing business and the investment in partnership two was chosen to balance his lease portfolio taxpayer claims that company b wanted an equity upside in addition to its consulting fee but wanted to defer taxation on the stock transaction and was concerned about the stock being illiquid and difficult to value taxpayer explains that a sec_351 transfer was chosen to allow investment in diversified known leasing assets consistent with company b’s wishes to defer taxation on an illiquid immeasurable asset such as preferred_stock in a private company taxpayer’s explanation of the purpose of this transaction does not provide a credible or an adequate business_purpose for the transaction taxpayer claims that the leasing investments were entered into to diversify president’s portfolio but when partnership one and partnership two contributed the interests to sub one the interests had a minimal fair_market_value in relation to their basis see 94_tc_738 therefore investment in the leasing interests would not serve to diversify president’s portfolio but would put it at risk taxpayer did not even attempt to realize a profit from the interests contributed but immediately disposed of them after receipt without giving them the opportunity to benefit or impact president’s portfolio additionally taxpayer’s attempt to claim that company b’s desire to defer taxation on their equity upside affords a business_purpose to the nonrecognition transfer is equally lacking in merit since a tax_avoidance motive in this context is not a proper business_purpose for a transaction the large carryover bases of the interests compared to their fair market values ensured the generation of substantial loss deductions to taxpayer upon the subsequent sale of the interests taxpayer claims that the quick sale occurred due to a falling out between company b and president which prompted president to want to end his involvement with the partnerships immediately we find no support in the facts for this self-serving assertion it appears as though the sale occurred to trigger the loss in the high basis low value assets the contribution of the interests were timed to take place on the same day of the asset sale towards the end of the taxable_year when taxpayer would have a reasonable estimation of its potential tax_liability for the year emanating from the planned asset sale the contribution and sale of the interests only six days later appears to be part of a prearranged transaction to avoid taxation of the gains from the asset sales taking place during the year one taxable_year the true economic reality of the parent-partnership one-partnership two transaction is that partnership one and partnership two sold their potential loss deductions on the contributed interests to taxpayer for the value of the stock they received the parent-partnership one-partnership two transaction is the type of lease_stripping transaction described in notice_95_53 1995_2_cb_334 that the service indicated would result in the exercise of its authority to reallocate gross_income deductions credits or allowances between the participants in the transaction the partnership one and partnership two transfers to sub one are described in part a of the notice as a stripping transaction effected through a transferred_basis transaction if the contractual terms of a transaction are inconsistent with its economic_substance the commissioner may disregard its terms and impute terms consistent with the true economic_substance of a transaction sec_1_482-1 based on our analysis of the facts described above the transfers of the high basis low value assets may be ignored and the losses claimed by taxpayer allocated back to partnership one and partnership two as a result the commissioner may pursuant to his authority under the economic_substance tax_evasion standards of sec_482 disallow and reallocate the losses that taxpayer claimed on the sale of the interests back to partnership one and partnership two to prevent taxpayer from evading substantial capital_gains taxes d clear_reflection_of_income standard of section even in the absence of tax_avoidance motives the commissioner may make a sec_482 allocation if necessary to clearly reflect income when a transfer is involved the commissioner may disregard the nonrecognition provisions of sec_351 to make a sec_482 allocation to clearly reflect income among the controlled taxpayers sec_1_482-1 to clearly reflect income or prevent the avoidance of taxes the commissioner may make an allocation under sec_482 with respect to transactions that would otherwise qualify for nonrecognition_of_gain_or_loss under sec_351 additional authority exists through case law in support of the service’s position allowing the disregarding of nonrecognition provisions if necessary to clearly reflect income one such case in accord with the service’s position is 137_f2d_600 3d cir cert_denied 320_us_794 in which a parent_corporation transferred stock with a substantial_built-in_loss to a wholly-owned subsidiary in a transaction which qualified as a nonrecognition_transaction under the predecessor to sec_351 the subsidiary sold the stock and claimed a loss deduction id pincite the commissioner disregarded the nonrecognition_transaction and treated the amount of the pre-contribution loss as sustained by the parent instead of the subsidiary under sec_45 of the revenue act of the predecessor to sec_482 id the taxpayer claimed that the subsidiary was entitled under the nonrecognition and basis provisions of the code to claim a loss deduction by virtue of the carryover_basis it received in the stock transfer id pincite the court rejected the taxpayer’s argument stating that in every case in which sec_45 was applied its application would result in a conflict with the literal provisions of some other provision id according to the court the section could still be applied to clearly reflect income despite a conflict with the literal provisions of another section of the code id other cases are in accord with national securities corp that sec_482 may be applied to clearly reflect income despite apparent conflict with the provisions of another section of the code see 198_f2d_214 2d cir cert_denied 344_us_874 commissioner properly applied sec_482 to reallocate deductions associated with property acquired in a reorganization to transferee to clearly reflect income 811_f2d_543 10th cir commissioner has broad discretion under sec_482 to correct distortion_of_income occurring through the strict application of other provisions of the code and may invoke sec_482 to reallocate income derived from the disposition of property previously acquired in a nonrecognition_transaction 281_f2d_7 4th cir 756_f2d_1430 9th cir cert_denied 474_us_1055 commissioner may invoke sec_482 to reallocate income derived from the disposition of property previously acquired in a nonrecognition_transaction see also 305_f2d_681 9th cir sec_482 will control when it conflicts with sec_351 eli lilly t c pincite8 sec_482 may be applied in circumstances involving sec_351 transactions if necessary to clearly reflect income or prevent the avoidance of tax 88_tc_252 but see 643_f2d_747 aff’d without opinion 732_f2d_168 fed cir in the absence of tax_avoidance motives the commissioner may not disregard sec_351 transactions to apply sec_482 even if doing so would be necessary to clearly reflect income in the instant case the subsequent disposition of the interests taxpayer acquired in the transfer resulted in a distortion_of_income taxpayer was able to achieve favorable tax consequences by disposing of the high basis low value interests received in the transfer at a substantial loss as a result of the nonrecognition transfer significant capital and ordinary gains income was sheltered at a low out-of- pocket cost to taxpayer taxpayer effectively paid dollar_figurel dollar_figurek per share sps multiplied by 2x shares for the right to claim dollar_figurej of losses resulting in a significant distortion of the amount of taxable_income taxpayer reported in year one upon the disposition of the interests applying the analysis adopted in the national securities corp line of cases the service may disregard the sec_351 transfer and allocate the losses taxpayer claimed on the sale of the transferred interests back to the transferor entities partnership one and partnership two to clearly reflect income a sec_482 allocation may be made despite the fact that its application would result in a conflict with the literal provisions of sec_351 which would treat the transferee corporation taxpayer as the true owner of the interests and allow it to claim the losses as set forth in national securities corp this conflict is inevitable and is not sufficient reason to prevent the application of sec_482 to the instant transaction issue five sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control of the corporation sec_1_351-1 provides the phrase ‘immediately after the exchange’ does not necessarily require simultaneous exchanges by two or more persons but comprehends a situation where the rights of the parties have been previously defined and the execution of the agreement proceeds with an expedition consistent with orderly procedure for purposes of sec_351 control is defined as ownership of at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the transferee corporation sec_351 and sec_368 the ownership interests of all transferors participating in a single transaction are aggregated to determine whether the control test is met generally to determine control a group of transferors may include all of the transferee stock owned by each transferor participating in the transaction not just the shares the transferors receive in the current transaction but see sec_1_351-1 and section dollar_figure of revproc_77_37 1977_2_cb_568 which negate transfers by a transferor that previously owned transferee stock if the value of the new stock issued to that transferor is relatively small compared to the value of the old stock owned by that transferor and the primary purpose of the transfer by that transferor was to qualify other transferors for sec_351 treatment revproc_77_37 indicates property transferred to a corporation will not be considered of relatively small value if its fair_market_value is at least percent of the value of the stock and securities already owned by the transferor i control immediately after for sec_351 to apply to the transfers of property from partnership one and partnership two to sub one the transferors must be in control of sub one immediately_after_the_exchange of property for sub one stock partnership one and partnership two will meet the control immediately after requirement only if parent is also a transferor in the sec_351 exchange to be considered a transferor along with partnership one and partnership two parent has to transfer the sub one note to sub one in exchange for sub one sp stock as part of a situation defined by the parties prior to the contributions by partnership one and partnership two and parent’s transfer has to be executed expeditiously it is unclear when parent transferred the sub one note to sub one it is clear however that parent did not receive the 2x shares of sub one sp stock purported to qualify parent as a transferor with partnership one and partnership two until date three eight months after the exchanges by partnership one and partnership two in fact parent could not have received sub one sp stock as part of the partnership one and partnership two exchanges because sub one authorized only enough shares for partnership one and partnership two sub one did not authorize the additional 2x shares of sp stock for parent until seven months after the partnership one and partnership two exchanges we are unaware of any document dated on or before the date two days after date one that contemplates contemporaneous transfers by partnership one partnership two and parent in exchange for sub one sp stock furthermore even if the taxpayer can establish that parent partnership one and partnership two were all transferors pursuant to the same sec_351 exchange parent’s pre-existing stock ownership of sub one will not count toward meeting the control immediately after requirement if the value of the new stock issued to parent is relatively small in comparison to the value of the sub one stock already owned by parent and the primary purpose of the transfer by parent was to qualify partnership one and partnership two as transferors preliminary valuations suggest that the sp stock parent received in exchange for the sub one note was worth less than percent of the sub one stock already owned by parent two and a half percent is certainly a relatively small value parent likely transferred the sub one note for sub one sp stock primarily to qualify the transfers of partnership one and partnership two partnership one and partnership two had high basis low value assets and sub one needed to receive those assets with a transferred_basis in order to offset its gain on the sale of its business_assets though the taxpayer may argue based on the corrected subscription agreement dated date three that parent partnership one and partnership two were all transferors in the same sec_351 exchange the better view is that parent was not a transferor in the exchange by partnership one and partnership two because taxpayer has not proven that the rights and obligations of parent partnership one and partnership two as co-transferors were defined prior to the transfers by partnership one and partnership two to sub one at the time of the transfers by partnership one and partnership two parent could not have transferred property in exchange for sub one sp stock because such stock was not authorized and even if parent was a transferor in the same exchange the new sub one sp stock it received was of relatively small value therefore parent’s pre- existing stock ownership of sub one does not count in determining control of sub one immediately after the purported sec_351 exchange ii business_purpose in addition to satisfying the technical requirements of sec_351 a transfer must have a bona_fide business_purpose in order to qualify as a sec_351 exchange see revrul_55_36 1955_1_cb_340 see also 688_fsupp_1129 n d tex aff'd 865_f2d_644 5th cir and the cases cited therein determining whether a bona_fide non-tax business_purpose motivated at least in part the sec_351 transaction requires intensive factual development of the motives and intent of the parties as gleaned through their written communications contracts and agreements their expertise on tax matters in general as well as their conduct throughout the transaction the service and the various courts have distilled several factors that aid in determining whether a valid non-tax business_purpose is present in a purported sec_351 transaction these factors include whether the transfer achieved its stated business_purpose whether the transfer primarily benefitted the transferor or the transferee the amount of potential non-tax benefit to be realized by the parties whether the transferee corporation is a meaningless shell whether the transferee's existence is transitory whether the transferee corporation has any other assets of the type transferred the number of times the property was transferred both prior to and after the sec_351 transaction the amount of time each party held the property both prior to and after the sec_351 transaction whether there were any pre-arranged plans concerning future dispositions of the property and whether there were independent parties such as creditors that requested a specific structure for the transaction based on the facts submitted it does not appear that there was a purpose for the transactions apart from the generation of substantial tax losses that is not a bona_fide business_purpose iii step transaction sec_351 contemplates a transfer of property in exchange for stock of the transferee if the transaction does not in fact include a transfer of property to the transferee and receipt of stock by the transferor sec_351 cannot apply in this transaction sub one sold the assets it received from partnership one and partnership two only six days after it received them under these circumstances sub one should be considered a conduit for the sale of assets from partnership one and partnership two to company c see kluener v commissioner 154_f3d_630 6th cir similarly if sub one redeemed partnership one and partnership two’s sub one sp stock shortly after its issuance that is evidence that partnership one and partnership two never really intended to be sub one shareholders and should not be treated as transferors in a sec_351 exchange iv summary the transfers by partnership one and partnership two do not qualify as a sec_351 exchange the transactions are taxable exchanges under sec_1001 sub one’s basis in the assets it received from partnership one and partnership two should be determined under sec_1012 sub one’s basis in the assets equals the fair_market_value of the preferred_stock it gave in exchange for them sec_1_1012-1 issue six if factual development confirms that sub one transferred to company c an interest with a basis of dollar_figureh in a note receivable and an obligation to pay rent in an equal amount and if none of the foregoing theories apply the issue is whether that transaction produces the rental_expense_deduction reported by sub one the general_rule is that payments made by lessees to lessors to terminate leases are deductible under sec_162 if no subsequent lease is entered into between the parties 111_tc_231 revproc_69_511 1969_2_cb_23 although revrul_69_511 involved a payment by a lessee to a lessor to cancel a lease obligation the result should be no different where the lessee makes a payment to a third party in exchange for its agreement to assume the lessee’s obligations under the lease thus if none of the disallowance theories discussed herein are successful the transfer between sub one and company c would produce the sec_162 deduction claimed by sub one issue seven case law has generally precluded the deduction of out-of-pocket costs of investing in a transaction in 113_tc_254 the taxpayer purchased life_insurance on its employees and then borrowed back the cash_value the transactions were structured so that the premiums fees and interest on the loans would exceed expected death_benefits and net cash_value despite producing an out-of-pocket economic loss each year the transactions purported to produce substantial income_tax benefits that more than offset the economic losses after applying the sham_transaction doctrine to disregard the transactions because they lacked economic_substance the court turned to the issue of whether administrative fees paid to the promoter of the scheme were deductible those fees constituted expenses of the taxpayer that contributed to the overall out-of-pocket economic loss suffered by the taxpayer as a result of its investment in the sham_transaction the court summarily disallowed these fees stating that t hey were incurred in connection with and were an integral part of a sham_transaction and as a result are not deductible thus under this reasoning if a transaction is determined to be a sham_transaction a taxpayer would not be entitled to any expenses_incurred in connection therewith even though those expenses reflected actual economic losses similarly in 31_f3d_117 3d cir the third circuit stated where a transaction has no substance other than to create deductions the transaction is disregarded for tax purposes deductions for expenses resulting from such transactions are not permitted in several instances individual tax_shelter investors argued that they were entitled to deduct their out-of-pocket expenses on the basis that they suffered a theft_loss pursuant to sec_165 the courts concluded that cash investments in limited_partnerships designed to secure tax benefits are not theft losses see eg 90_tc_1248 92_tc_958 aff’d 921_f2d_280 9th cir cross v commissioner tcmemo_1992_715 other expenses such as interest deductions on loans incurred in a transaction lacking economic_substance have not always been disallowed by the courts there have been instances where a court allowed an interest_deduction on a loan that is part of a transaction that lacks economic_substance see 752_f2d_89 4th cir acm partnership f 3d pincite arrowhead mountain getaway ltd v commissioner tcmemo_1995_54 69_tcm_1805 nonetheless a number of cases have disallowed interest deductions where they are an integral part of a transaction found to lack economic_substance see wexler v 31_f3d_117 3d cir cert_denied 115_sct_1251 94_tc_738 saba partnership v commissioner tcmemo_1999_359 seykota v commissioner tcmemo_1991_541 364_f2d_734 2d cir the difference between the two scenarios is whether the loans are an integral part of transactions that lack economic_substance because sham transactions lack economic_substance they do not give rise to valid deductions or losses - even for the taxpayer’s out-of-pocket cash investment the only circumstances where some courts have permitted deductions related to sham transactions is where the deductions were attributable to separable economically substantive elements that were not the centerpiece or the principal tax_benefit of the underlying sham transactions in this case the fees are not economically substantive elements and therefore the deduction should be denied case development hazards and other consideration sec_25 please call if you have any further questions by heather c maloy clifford m harbourt senior technician reviewer branch one
